Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  May 24, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                               Chief Justice

  140847                                                                                             Michael F. Cavanagh
                                                                                                           Marilyn Kelly
                                                                                                     Stephen J. Markman
                                                                                                     Diane M. Hathaway
                                                                                                         Mary Beth Kelly
  TERRIE TAYLOR,                                                                                         Brian K. Zahra,
            Petitioner-Appellee,                                                                                    Justices

  v                                                               SC: 140847
                                                                  COA: 287565
                                                                  MTT: 00-321766
  CITY OF TRAVERSE CITY,
            Respondent-Appellant.

  _________________________________________/

        By order of June 28, 2010, the application for leave to appeal was held in
  abeyance pending the decision in Klooster v City of Charlevoix (Docket No. 140423).
  On order of the Court, the case having been decided on March 10, 2011, 488 Mich 289
  (2011), the application is again considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 24, 2011                        _________________________________________
           t0516                                                             Clerk